       Case 1:11-cv-00071-PGG Document 341 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES et al. ex rel. OSWALD
BILOTTA,

                Plaintiffs and Relator,                          ORDER

           - against -                                      11 Civ. 71 (PGG)

NOVARTIS PHARMACEUTICALS
CORPORATION,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

            The conference currently scheduled for July 2, 2020 is adjourned sine die.

Dated: New York, New York
       July 1, 2020
